Exhibit 10.2
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of March 1, 2010, by and among P&L
RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as seller (the
“Seller”), PEABODY ENERGY CORPORATION, a Delaware corporation (“Peabody”), as
initial servicer (in such capacity, collectively, together with its successors
and permitted assigns in such capacity, the “Servicer”), the various
Sub-Servicers listed on the signature pages hereto (the “Sub-Servicers”), the
Purchaser Agents (the “Purchaser Agents”) and the LC Participants listed on the
signature pages hereto (the “LC Participants”), and PNC BANK, NATIONAL
ASSOCIATION, as Administrator (the “Administrator”) and as LC Bank (the “LC
Bank”).
RECITALS
     1. The parties hereto are parties to the Third Amended and Restated
Receivables Purchase Agreement, dated as of January 25, 2010 (as amended,
amended and restated, supplemented or otherwise modified through the date
hereof, the “Agreement”).
     2. During the period from the date hereof to May 1, 2010, Power River Coal,
LLC intends to change its name from “Powder River Coal, LLC” to “Peabody Powder
River Mining, LLC” (the “Powder River Name Change”).
     3. During the period from the date hereof to May 1, 2010, Caballo Coal, LLC
intends to change its name from “Caballo Coal, LLC” to “Peabody Caballo Mining,
LLC” (the “Caballo Name Change”).
     4. On March 1, 2010 (the “COALSALES Name Change Effective Date”) and prior
to giving effect to this Amendment, COALSALES, LLC changed its name from
“COALSALES, LLC” to “Peabody COALSALES, LLC” (the “COALSALES Name Change”).
     5. On March 1, 2010 (the “Arclar Name Change Effective Date”) and prior to
giving effect to this Amendment, Arclar Company, LLC changed its name from
“Arclar Company, LLC” to “Peabody Arclar Mining, LLC” (the “Arclar Name
Change”).
     6. On March 1, 2010 (the “COALTRADE Name Change Effective Date”) and prior
to giving effect to this Amendment, COALTRADE, LLC changed its name from
“COALTRADE, LLC” to “Peabody COALTRADE, LLC” (the “COALTRADE Name Change” and
together with the Arclar Name Change, the Powder River Name Change, the Caballo
Name Change and the COALSALES Name Change, the “Name Changes”).
     7. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement. For purposes
of this Amendment, (i) the “Powder River Name Change Effective Date” shall mean
the effective date of the Powder River Name Change as set forth in a certificate
of amendment to Powder River Coal, LLC’s certificate of formation and duly filed
with the Secretary of State of the State of Delaware and (ii) the “Caballo Name
Change Effective Date” shall mean the effective date of the Caballo Name Change
as set forth in a certificate of amendment to Caballo Coal, LLC’s certificate of
formation and duly filed with the Secretary of State of the State of Delaware.
     SECTION 2. Amendment to the Agreement. The Agreement is hereby amended as
follows:
          (a) Effective as of the Powder River Name Change Effective Date, each
reference to “Powder River Coal, LLC” in the Agreement is replaced with a
reference to “Peabody Powder River Mining, LLC”.
          (b) Effective as of the Caballo Name Change Effective Date, each
reference to “Caballo Coal, LLC” in the Agreement is replaced with a reference
to “Peabody Caballo Mining, LLC”.
          (c) Effective as of the COALSALES Name Change Effective Date, each
reference to “COALSALES, LLC” in the Agreement is replaced with a reference to
“Peabody COALSALES, LLC”.
          (d) Effective as of the Arclar Name Change Effective Date, each
reference to “Arclar Company, LLC” in the Agreement is replaced with a reference
to “Peabody Arclar Mining, LLC”.
          (e) Effective as of the COALTRADE Name Change Effective Date, each
reference to “COALTRADE, LLC” in the Agreement is replaced with a reference to
“Peabody COALTRADE, LLC”.
     SECTION 3. Notice and Agreement. This Amendment shall constitute and
satisfy the notice requirement under Section 2(l)(viii) of Exhibit IV to the
Receivables Purchase Agreement solely with respect to the Caballo Name Change
and the Powder River Name Change; provided, that if the Caballo Name Change
Effective Date shall not have occurred on or prior to May 1, 2010, the notice
contemplated by this Section 3 solely with respect to the Caballo Name Change
and amendments contemplated by Section 2(b) of this Amendment shall be null and
void and if the Powder River Name Change Effective Date shall not have occurred
on or prior to May 1, 2010, the notice contemplated by this Section 3 solely
with respect to the Powder River Name Change and amendments contemplated by
Section 2(a) of this Amendment shall be null and void.
     SECTION 4. Waiver; Limitations. On the terms and subject to the conditions
set forth herein, the Administrator, the LC Bank and the Majority LC
Participants hereby waive (i) any violation of Section 2(l)(viii) of Exhibit IV
to the Agreement arising solely from the failure of the Servicer to provide
thirty (30) days prior written notice of the COALSALES Name Change, the Arclar
Name Change or the COALTADE Name Change to the Administrator and (ii) any

 



--------------------------------------------------------------------------------



 



Termination Event or Unmatured Termination Event arising solely from a violation
specifically described in clause (i) above. For the avoidance of doubt, the
Administrator and the Purchasers are not now waiving, nor have they agreed to
waive in the future, any Termination Event, Unmatured Termination Event or the
breach of (or any rights and remedies related to the breach of) any provisions
of the Agreement or any other Transaction Document other than as expressly set
forth in the preceding sentence.
     SECTION 5. Representations and Warranties. Each of the Seller, the Servicer
and the Sub-Servicers hereby represents and warrants to the Administrator and
the Purchasers as follows:
          (a) Representations and Warranties. The representations and warranties
made by it in the Transaction Documents are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
          (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.
          (c) No Default. Immediately after giving effect to this Amendment, no
Termination Event or Unmatured Termination Event shall exist (except to the
extent waived pursuant to Section 4 of this Amendment).
     SECTION 6. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.
     SECTION 7. Conditions Precedent and Subsequent to Effectiveness. This
Amendment shall become effective as of the date hereof (or, with respect to
Section 2 above, as of the date specified therein) upon receipt by the
Administrator of each of the following, each in form and substance satisfactory
to the Administrator:
     (a) counterparts of this Amendment executed by each of the parties hereto;
     (b) counterparts of that certain Ninth Amendment to Purchase and Sale
Agreement, dated as of the date hereof (the “Ninth PSA Amendment”), by and among
the parties thereto;
     (c) satisfaction of each condition precedent set forth in Section 8 of the
Ninth PSA Amendment; and

 



--------------------------------------------------------------------------------



 



     (d) such other documents and instruments as the Administrator may
reasonably request.
     In addition, the timely performance of the covenants set forth in Section 6
of the Ninth PSA Amendment by each relevant Originator shall be a condition
subsequent to the agreements and/or waivers set forth in Section 3 above (other
than the proviso thereto) and the first sentence of Section 4 above with respect
to such Originator and its Name Change.
     SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
     SECTION 9. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois.
     SECTION 10. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                  P&L RECEIVABLES COMPANY, LLC,
as Seller    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                PEABODY ENERGY CORPORATION,
as initial Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  PEABODY ARCLAR MINING, LLC (f/k/a Arclar Company, LLC),
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                PEABODY MIDWEST MINING, LLC,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                TWENTYMILE COAL, LLC,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                CABALLO COAL, LLC,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                COALSALES II, LLC,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  PEABODY WESTERN COAL COMPANY,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                POWDER RIVER COAL, LLC,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                PEABODY HOLDING COMPANY, LLC,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                PEABODY COALTRADE, LLC
(f/k/a COALTRADE, LLC),
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    
 
                PEABODY COALSALES, LLC
(f/k/a COALSALES, LLC),
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
  Name:  
 
Walter L. Hawkins, Jr.    
 
  Title:   Senior Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for the Market Street Purchaser
Group    
 
           
 
  By:   /s/ William P. Falcon    
 
  Name:  
 
William P. Falcon    
 
  Title:   Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant    
 
           
 
  By:   /s/ Richard Munsick    
 
  Name:  
 
Richard Munsick    
 
  Title:   Senior Vice President    
 
                PNC BANK, NATIONAL ASSOCIATION,
as Administrator    
 
           
 
  By:   /s/ William P. Falcon    
 
  Name:  
 
William P. Falcon    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH
(f/k/a Calyon New York Branch),
as Purchaser Agent for the Atlantic Purchaser Group    
 
           
 
  By:   /s/ Sam Pilcer    
 
  Name:  
 
Sam Pilcer    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Richard McBride    
 
  Name:  
 
Richard McBride    
 
  Title:   Director    
 
                CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH
(f/k/a Calyon New York Branch),
as an LC Participant    
 
           
 
  By:   /s/ Sam Pilcer    
 
  Name:  
 
Sam Pilcer    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Richard McBride    
 
  Name:  
 
Richard McBride    
 
  Title:   Director    

 